
	

115 HR 2132 : Traveler Redress Improvement Act of 2017
U.S. House of Representatives
2017-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 2132
		IN THE SENATE OF THE UNITED STATES
		June 21, 2017Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To require the implementation of a redress process and review of the Transportation Security
			 Administration’s intelligence-based screening rules for aviation security,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Traveler Redress Improvement Act of 2017. 2.Implementation of redress process and review of the Transportation Security Administration’s intelligence-based screening rules for aviation security (a)Redress process (1)In generalNot later than 30 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall, using existing resources, systems, and processes, ensure the availability of the Department of Homeland Security Traveler Redress Inquiry Program (DHS TRIP) redress process to adjudicate inquiries for individuals who—
 (A)are citizens of the United States or aliens lawfully admitted for permanent residence; (B)have filed an inquiry with DHS TRIP after receiving enhanced screening at an airport passenger security checkpoint more than 3 times in any 60-day period; and
 (C)believe they have been wrongly identified as being a threat to aviation security. (2)ReportNot later than 180 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the implementation of the redress process required under paragraph (1).
				(b)Privacy impact review and update
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall review and update the Privacy Impact Assessment for the Secure Flight programs to ensure such Assessment accurately reflects the operation of such programs.
 (2)Public disseminationThe Secure Flight Privacy Impact Assessment review required under paragraph (1) shall be published on a publically accessible Internet webpage of the Transportation Security Administration and submitted to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
				(c)Transportation Security Administration rule review and notification process
 (1)Rule reviewNot later than 60 days after the date of the enactment of this Act and every 120 days thereafter, the Assistant Administrator of the Office of Intelligence Analysis of the Transportation Security Administration, in coordination with the entities specified in paragraph (2), shall conduct a comprehensive review of the Transportation Security Administration’s intelligence-based screening rules.
 (2)Notification processNot later than 48 hours after changing, updating, implementing, or suspending a Transportation Security Administration intelligence-based screening rule, the Assistant Administrator of the Office of Intelligence Analysis of the Transportation Security Administration shall notify the following entities of any such change, update, implementation, or suspension, as the case may be:
 (A)The Office of Civil Rights and Liberties of the Transportation Security Administration. (B)The Office of the Ombudsman of the Administration.
 (C)The Office of Traveler Engagement of the Administration. (D)The Office of Civil Rights and Liberties of the Department of Homeland Security.
 (E)The Office of Chief Counsel of the Administration. (F)The Office of General Counsel of the Department.
 (G)The Privacy Office of the Administration. (H)The Privacy Office of the Department.
 (I)The Federal Air Marshal Service. (J)The Traveler Redress Inquiry Program of the Department.
					(d)Federal Air Marshal Service coordination
 (1)In generalThe Administrator of the Transportation Security Administration shall ensure that the Transportation Security Administration’s intelligence-based screening rules are incorporated in the risk analysis conducted during the Federal Air Marshal mission scheduling process.
 (2)ReportNot later than 180 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on how the Transportation Security Administration’s intelligence-based screening rules are incorporated in the risk analysis conducted during the Federal Air Marshal mission scheduling process.
 (e)GAO reportNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a study on the Transportation Security Administration’s intelligence-based screening rules and the effectiveness of such rules in identifying and mitigating potential threats to aviation security. Such study shall also examine coordination between the Transportation Security Administration, the Department of Homeland Security, and other relevant partners relating to changing, updating, implementing, or suspending such rules as necessary.
			
	Passed the House of Representatives June 20, 2017.Karen L. Haas,Clerk
